Citation Nr: 0809782	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The veteran retired from active duty in September 1990 with 
more than 20 years of active service. He died in February 
1998. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas. The veteran's claims file was transferred to 
the Houston, Texas, Regional Office (RO). This case was 
previously remanded in February 2001, September 2002, August 
2004, and February 2005 for further development.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for hypertension, epididymitis, and an eye 
disorder, rated as 30 percent, 0 percent, and 0 percent 
disabling, respectively.

2.  The Certificate of Death reflects that the veteran died 
in February 1998; the immediate cause of death was perforated 
colon (24 hour onset) due to metastatic adenocarcinoma of the 
pancreas of two months' duration, it was indicated that 
tobacco use probably contributed to death; there were no 
significant conditions contributing to death.

3.  The veteran's pancreatic cancer was initially manifest 
approximately 7 years after service separation.

4.  The veteran was diagnosed with one of the presumptive 
cancers, pancreatic cancer, with regard to exposure to 
ionizing radiation; however, the veteran did not participate 
in a "radiation risk activity" as defined by VA regulation.

5.  Pancreatic cancer is a "radiogenic disease" as defined by 
VA regulation.

6.  During service, the veteran had exposure to ionizing 
radiation during his service while performing clean-up duties 
on Enewetak Atoll in the Pacific Ocean in 1979.

7.  Radiological Program Results were obtained which 
summarized maximum radiation exposure for monitored cleanup 
personnel; the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) was utilized to estimate the likelihood that 
exposure to ionizing radiation was responsible for pancreatic 
cancer; and the Chief Public Health and Environmental Hazards 
Officer as well as the VA Director of Compensation and 
Pension Services opined that it was unlikely that the 
veteran's pancreatic cancer could be attributed to exposure 
to ionizing radiation during service.

8.  The most probative evidence of record established that 
the veteran's pancreatic cancer was not the result of 
exposure to ionizing radiation in service.

9.  Pancreatic cancer was not manifest during service and was 
not manifest within one year of separation.

10.  The veteran's service-connected hypertension, 
epididymitis, or eye disorder were not the immediate or 
underlying cause of the veteran's death, and were not 
etiologically related to the cause of death; the veteran's 
service-connected hypertension, epididymitis, or eye disorder 
did not contribute substantially or materially to cause the 
veteran's death and it was not of such severity that it 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.

11.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.309, 3.311, 3.312 (2007)

2. The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The claimant was issued VCAA letter in August 2004, which 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim (and such notice would be impossible as the 
VCAA was not enacted until a later date), this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and additional supplemental statements of the 
case (SSOC's) were provided in April 2002, April and November 
2004, and October 2007.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  In Sanders, the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and the essential fairness of the adjudication 
process was not affected.  The claimant was provided VCAA 
notification and had knowledge in that regard.  As further 
noted below, VA has obtained all relevant evidence. Thus, 
even though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  In any 
event, the Board finds that any deficiency in the notice to 
the claimant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the claimant, 
the United States Court of Appeals for Veterans Claims 
(Court) found that the evidence established that the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)

The Court issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose.

However, in DIC cases where the veteran had disabilities 
which were service-connected during his lifetime, the Court 
found that section 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

However, where veteran did not have disabilities which were 
service-connected during his lifetime, the same did not 
apply.  The Court held that in those cases, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted. Further, section 5103(a) preadjudication notice, 
the Secretary or VA is not required to inform a DIC claimant 
of the reasons for any previous denial of a veteran's 
service-connection claim.

In this case, the veteran was service-connected for 
hypertension, epididymitis, and eye disorder during his 
lifetime.  The VCAA notification did not specifically address 
this matter per Hupp.  However, in Sanders, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
all VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the claimant was provided pertinent information 
in the statement of the case, the supplemental statements of 
the case, and the Board remand decisions.  She demonstrated 
that she had actual knowledge of what was needed to establish 
her claim as she submitted contentions pertinent to the issue 
at hand.  The record clearly establishes that pancreatic 
cancer resulted in the veteran's death.  The appellant does 
not dispute this fact and has submitted arguments pertinent 
to that point and has been advised to submit evidence in 
support of her allegations and this appeal.  Further, in 
addition, the Board remanded this case to perform necessary 
evidentiary development, which was completed.  Thus, VA has 
obtained all relevant evidence.  Accordingly, the Board finds 
that the essential fairness was maintained in this case as 
the claimant has demonstrated actual knowledge of the 
evidence which was needed to establish her claim since VA has 
obtained all relevant evidence.  Thus, the Board finds that 
although there was VCAA deficiency, the presumption of 
prejudice has been rebutted as the record shows that this 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was 
preserved.

As noted, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
or not already a part of the claims file.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that there is a preponderance 
of the evidence against the claim of service connection for 
the cause of death, any questions as to the effective date to 
be assigned are rendered moot, and no further notice is 
needed. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service Connection for the Cause of the Veteran's Death

During his lifetime, the veteran was service-connected for 
hypertension, epididymitis, and an eye disorder, rated as 10 
percent, 0 percent, and 0 percent disabling, respectively.

The post-service private medical evidence establishes that 
pancreatic cancer was suspected in December 1997 and 
diagnosed in January 1998.  Unfortunately, the cancer was 
terminal and he died.  The Certificate of Death reflects that 
the veteran died in February 1998; the immediate cause of 
death was perforated colon (24 hour onset) due to metastatic 
adenocarcinoma of the pancreas of two months duration, it was 
indicated that tobacco use probably contributed to death; 
there were no significant conditions contributing to death.

The appellant asserts that the veteran was exposed to 
radiation during service and that this exposure resulted in 
pancreatic cancer which caused his death.

However, the appellant as a lay person has not been shown to 
be capable of making medical conclusions, thus, her 
statements regarding causation are not competent. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
appellant is competent to report what she observes, she does 
not have medical expertise.  Therefore, she cannot provide a 
competent opinion regarding diagnosis and causation.

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself. The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr, 
supra.

The issue does not involve a simple diagnosis.  See Jandreau, 
supra.  Further, colon cancer, unlike varicose veins has not 
been shown to be diagnosed by unique and readily identifiable 
features and involves a determination 'medical in nature' 
with regard to the diagnosis which may not be diagnosed via 
lay observation alone.  See Barr, supra.  Thus, the 
appellant's lay assertions are not competent or sufficient.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
38 C.F.R. § 3.312(c).  If the service- connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases. 38 C.F.R. § 3.312(c)(2).

The Board will initially consider whether the veteran's 
pancreatic carcinoma may be service-connected as a disease 
subject to presumptive service connection based on exposure 
to radiation. 

Presumptive Service Connection Based on Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Pancreatic cancer is among the presumptive cancers. See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the 
veteran was not a "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska. 
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to April 1955.  Thus, he did 
not serve in Hiroshima or Nagasaki.  Further, the veteran did 
not serve on the grounds of gaseous diffusion plants located 
in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, Tennessee; 
or on Amchitka Island, Alaska.  As such, the veteran did not 
participate in a "radiation-risk activity," as that term is 
defined by regulation.  Thus, the veteran's colon cancer is 
not subject to presumptive service connection under 
38 U.S.C.A. § 1112.

A claim may also be established under 38 C.F.R. § 3.311, if 
the veteran was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period. See 38 C.F.R. § 3.311(b).  
Pancreatic cancer is one of the listed radiogenic diseases.

A review of the record showed that pancreatic cancer was not 
initially manifest during service.  There were no complaints, 
findings, treatment, or diagnosis of pancreatic cancer.  
Service personnel records showed that the veteran was 
deployed to Enewetak Atoll, Marshall Islands from June 1979 
to November 1979.  A June 1979 examination report showed that 
he was a radiation worker.  Clinical examination of the 
abdomen and viscera, anus and rectum, and genitourinary 
systems were normal.  Also, the July 1990 separation 
examination showed that the abdomen and viscera, anus and 
rectum, and genitourinary systems were normal.  The competent 
medical evidence establishes that manifestations of the 
veteran's pancreatic cancer were initially shown in 1997, 
approximately 7 years after service separation.  In December 
1997, the veteran presented with epigastric pain for about a 
month.  He underwent an esophagogastroduodenoscopy that 
revealed superficial erosion in the duodenum.  A CT was then 
ordered, and revealed a large lesion in the mid portion of 
the liver.  With findings in the pancreas, it was highly 
suspicious that the liver lesion represented metastatic 
tumor, possibly from the pancreas.  A January 1998 cytology 
report revealed that a fine needle aspiration of the liver 
showed malignant cells consistent with an adenocarcinoma.  A 
January 1998 report noted a history of cigar smoking 
(averaging five cigars a day for 27 years), but quit two 
weeks ago, and moderate ethanol abuse (averaging two to three 
beers per day for many years), but quit two years ago.  The 
veteran was advised to undergo Gemcitabine chemotherapy, but 
wanted to first get a second opinion.  In January 1998, he 
was seen at the M. D. Anderson Cancer Center, in which the 
pathology was confirmed and more tests were ordered.  He was 
subsequently admitted to the hospital secondary to malaise, 
nausea, and vomiting, abdominal distention and pain without 
bowel movement for approximately two weeks.  A CT scan 
revealed a high grade colonic obstruction secondary to a 
mass.  He was seen by GI surgery to consider diverting the 
mass; unfortunately he desaturated and was urgently intubated 
on the ward.  He was a poor operative candidate and was given 
a grave diagnosis.  He passed away in February 1998.  Thus, 
the evidence showed that pancreatic cancer was not manifest 
during service or within one year of service.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and it is contended the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. 38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed. 38 C.F.R. 
§ 3.311(a)(2).

Further, when it has been determined that a veteran has been 
exposed to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion. 38 C.F.R. § 3.311.

A review of the record shows that multiple attempts were made 
to the National Personnel Records Center (NPRC), the 
Department of the Navy, the Department of Energy, the 
Department of the Army, and the Defense Threat Reduction 
Agency to request certification of the veteran's 
participation in the Enewetok Atoll cleanup, a radiation dose 
assessment, and a target dose for each organ involved.  A 
March 2004 Department of Energy Form indicated that there 
were no dosimetry records for the veteran for the years 1963 
to 2004, and there were no dosimetry records for the veteran 
at the Enewetak cleanup project.  

In September 1996, the Defense Threat Reduction Agency (DTRA) 
indicated that the Defense Nuclear Agency (DNA) was 
designated as the Department of Defense agency responsible 
for the Enewetak cleanup, and personnel monitoring was 
performed and documented by the Service involved.  As the 
successor to DNA, DTRA reviewed the available cleanup 
records, without finding any entries pertaining to the 
veteran.  DTRA referred to a website 
(http://www.dtra.mil/rd/programs/nuclear_personnel/cleanup.cf
m), which included the Radiological Program Results (page 
199) that summarized the maximum radiation exposure for 
monitored cleanup personnel.  

Page 199 of the Radiological Program Results revealed that 
throughout the radiation protection program at Enewetak, 
exposures to gamma radiation were minimal.  Of over 12,000 
individual dosimetry records, only four exceeded 0.050 rem, 
and the highest of these was 0.070 rem.  In August 1978, two 
film badge reading of 0.400 and 0.430 rem were recorded.  It 
was determined that these readings did not represent valid 
doses to individuals but that they resulted from the film 
badges having been placed on or near contaminated debris or a 
calibration check source overnight.  Even counting these 
doses, the two individuals received a total of less than 0.6 
rems each during their tours at Enewetak (one for a year and 
the other for 6 months). 

Thereafter, referral pursuant to 38 C.F.R. § 3.311(c) was 
made. In August 2007 the Chief Public Health and 
Environmental Hazards Officer for the Under Secretary of 
Health opined that, with review of the DTRA data, and 
estimating that the veteran was occupationally exposed to a 
dose of ionizing radiation during military service 0.6 rem, 
it was unlikely that the veteran's pancreatic cancer could be 
attributed to occupational exposure to ionizing radiation in 
service.   The Chief Public Health and Environmental Hazards 
Officer cited to scientific reports/studies including Mettler 
and Upton, Medical Effects of Ionizing Radiation, 2nd 
Edition, 1995, page 73; and Hendee and Edwards, Health 
Effects of Exposure to Low-Level Ionizing Radiation, 1996, 
pages 242-244, 258 and found that the pancreas was considered 
to have a very low or absent comparative susceptibility to 
radiation induced cancer and the strength of evidence linking 
pancreatic cancer induction to radiation was not felt to be 
convincing.  Also, the IREP of NIOSH (which is available on 
the Internet at http://198.144.166.6/irep- niosh/) was 
utilized to estimate the likelihood that exposure to ionizing 
radiation was responsible for pancreatic cancer.  The 
computer software calculated a 99 percent value for the 
probability of causation for cancer of the pancreas as 0.26 % 
and 0.27% depending on whether the dose was entered as acute 
or chronic.   

In September 2007, the Director of Compensation and Pension 
Services opined that following a review of the evidence in 
its entirety, it there was no reasonable possibility that the 
veteran's cancer of the pancreas was a result of exposure to 
ionizing radiation during service.  The Director of 
Compensation and Pension Services referred to the report 
cited by DTRA and the estimation that the veteran was 
occupationally exposed to a dose of ionizing radiation during 
military service of 0.6 rem and the opinion provided by the 
Chief Public Health and Environmental Hazards Officer in 
support of his opinion.

The Board notes that VA has followed the appropriate 
procedures for obtaining the pertinent dose estimate and 
provided a revision estimate when that was deemed 
appropriate.  There is no scientific or otherwise competent 
support for their allegation.

In this case, the VA opinions were provided by the Chief 
Public Health and Environmental Hazards Officer, a physician, 
and the Director of Compensation and Pension Service and 
their opinions were based on the veteran's records, the dose 
estimates, and scientific reports and studies.  They are 
experts in their fields and are competent to make this 
assessment.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  VA's 
Chief Public Health and Environmental Hazards Officer had 
rendered the most probative medical opinion.  Neither the 
Board nor the appellant can provide medical assessments 
regarding the veteran's history.
Thus, in sum, the most probative evidence of record 
establishes that the veteran's pancreatic cancer was not the 
result of exposure to ionizing radiation in service.  
Accordingly, service connection (in terms of service 
connection for the cause of the veteran's death) is not 
warranted for colon cancer as a "radiogenic disease" pursuant 
to 38 C.F.R. § 3.311.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Direct Service Connection

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including a malignant tumor, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen, supra 
and Layno, supra.

As noted, the service medical records do not show complaints, 
findings, treatment, or diagnosis of any pancreatic disease 
or injury or of cancer and the separation examination yielded 
normal findings in that regard.

Pancreatic cancer was not manifest during service nor was it 
manifest within 1 year of separation.  There is no competent 
medical evidence dating the onset to service or the one year 
presumptive period after service separation.

The death certificate indicated that pancreatic cancer had 
its onset approximately 2 months prior to death.  This dates 
the onset to early 1998, which is consistent with the post-
service medical records which show that it was diagnosed at 
the earliest December 1997 or January 1998.

Thus, there is no competent medical evidence which 
establishes a nexus between service and a post-service 
diagnosis of pancreatic carcinoma.  Competent medical 
evidence does not show that the post-service diagnosis of 
colon carcinoma was related to service or manifest within one 
year of the veteran's separation from service.  Thus, there 
is no etiological nexus between the veteran's cause of death 
from pancreatic carcinoma and service.

The Board must also consider if the veteran's service- 
connected hypertension, epididymitis, or eye disorder caused 
or contributed substantially or materially to cause the 
veteran's death because it was of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.

As noted, the veteran's service-connected hypertension was 
assigned a 30 percent rating, and both the epididymitis and 
eye disorder were noncompensable.  There is simply no 
competent evidence establishing any etiological relationship 
between service-connection disorders and the veteran's death.  
The veteran's death was the result of perforated colon (24 
hour onset) due to metastic adenocarcinoma of the pancreas of 
two months duration.  It was indicated that tobacco use 
probably contributed to death and there were no significant 
conditions contributing to death.
.
Thus, the Board concludes that the veteran's service-
connected hypertension, epididymitis, or eye disorder were 
not the immediate or underlying cause of the veteran's death, 
and were not etiologically related to the cause of death.

Furthermore, the fatal disease process, pancreatic cancer, 
was not manifest during service or within one year of 
separation.  The veteran's service-connected hypertension, 
epididymitis, or eye disorder did not contribute 
substantially or materially to cause the veteran's death and 
it were not of such severity that it resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.  The appellant's 
assertions are unsupported by competent evidence and do not 
serve as a basis to allow the claim.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Chapter 35

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous. Id. I t has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The Court has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  Such is the case here.

Pursuant to applicable law, DEA allowance under Chapter 35, 
Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law."  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, as the appellant has not been granted service 
connection for the cause of the veteran's death, her claim of 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, must be denied for 
a lack of legal merit.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for DEA benefits is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


